IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, : Case No. 1:20-cr-58-1
Plaintiff, Judge Susan J. Dlott
v. ORDER DENYING DEFENDANT
: ERIC LANG’S MOTION TO
ERIC LANG, : SUPPRESS PRETRIAL
: IDENTIFICATION
Defendant.

This matter is before the Court on Defendant Eric Lang’s Motion to Suppress Pretrial
Identification (Doc. 58).' The Government opposes the motion (Doc. 67). The Court conducted
an evidentiary hearing on June 1, 2021. For the reasons set forth below, the motion will be
DENIED.

I. BACKGROUND
A. Facts

Around 11:30 p.m. on January 10, 2020, multiple assailants robbed W.R. at gunpoint in
Hawaiian Terrace, a large multi-family residential community in Cincinnati, Ohio. They stole
his Mercedes and shot W.R. several times, including in the legs and head.

In the early morning hours of January 11, 2020, W.R. told law enforcement officers that

“Lava” had “set up” the carjacking. W.R. stated that he had been incarcerated with “Lava”

previously at Lebanon Correction Institution and had run into “Lava” at a convenience store

 

1 In his motion, Lang also requested production of the victim’s medical records to the extent they are relevant to the
victim’s ability to recall the events of the carjacking. The perpetrators shot W.R. (the victim) several times during
the carjacking, including in the head. The Government has provided W.R.’s medical records to defense counsel
subject to a Protective Order. (Doc. 72.) Thus, Lang’s request for production of discovery is now moot.
shortly before the shooting. They chatted briefly and exchanged telephone numbers so they
could meet later.

Law enforcement officers obtained a photograph from the Ohio Department of
Rehabilitation and Corrections of a formerly incarcerated person, suspect 1, nicknamed “Lava.”
However, when shown suspect 1’s photo, W.R. identified suspect 1 as “Big Lava” rather than
“Little Lava” with whom he had interacted on January 10, 2021. W.R. further indicated that
“Little Lava” and “Big Lava” were brothers.

Based on this new information, officers obtained a photo of suspect 1’s biological
brother, suspect 2. However, when officers learned that suspect 2 had been incarcerated on
January 10, 2021 on unrelated charges, they dismissed him as a suspect.

In the meantime, law enforcement obtained the security video footage from the
convenience store at which W.R. and “Lava” had run into each other. From that footage, they
isolated an image of “Lava” and the Ford Explorer he drove to the convenience store. The image
was included in a bulletin disseminated to other law enforcement officers.

Other officers indicated that the security image resembled Eric Lang, a person known to
them. On January 16, 2020, officers located the vehicle from the convenience store outside
Lang’s residence. They spoke with Lang who admitted being at the convenience store the
evening of January 10, 2020. Lang further admitted being in Hawaiian Terrace during the time
of the carjacking, but he stated he was only there to meet a young woman whose name he no
longer recalled.

Officers then obtained two additional photographs of Eric Lang, one from the Bureau of

Motor Vehicles and one from the Ohio Department of Rehabilitation and Corrections.
Cincinnati Police Detective Tracy Jones testified that he showed W.R. Lang’s driver’s license
photo on January 17, 2020, and asked him, “Who is this?” W.R. responded, “That’s Lava.”

W.R. further explained that “Lava” called to arrange a meeting within ten minutes of
arriving home from the convenience store. W.R. drove to the agreed location in Hawaiian
Terrace and backed into a parking spot. “Lava,” now identified as Eric Lang, pulled his Ford
Explorer in front of W.R.’s vehicle, blocking its exit. “Lava” exited the Explorer and stood near
the two vehicles. Three other people then approached W.R. on foot, ordered him to exit his
Mercedes and lay on the ground. Someone other than “Lava” entered W.R.’s Mercedes, and the
perpetrators drove away, shooting the still-prone W.R. as they fled.

B. Procedural Posture

A grand jury indicted Defendant Eric Lang and his Co-Defendant Garry Holmes on
charges of carjacking, in violation of 18 U.S.C. §§ 2119 and 2119(2) (Count one) and using a
firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (Count two). The
grand jury also charged Holmes with possession of a firearm by a prohibited person, in violation
of 18 U.S.C. § 922(g)(1) (Count three).

Lang moves to suppress W.R.’s pretrial identification of him and any in-court
identification of him as the carjacker. (Doc. 58.) Lang contends the single photo identification
resulted from unreliable, unduly suggestive identification procedures and violated his
constitutional right to Due Process. The Government opposes Lang’s motion. (Doc. 67.)

II. APPLICABLE LEGAL STANDARD

Generally, “[t]he Constitution . . . protects a defendant against a conviction based on

evidence of questionable reliability, not by prohibiting introduction of the evidence, but by

affording the defendant means to persuade the jury that the evidence should be discounted as
unworthy of credit.” Perry v. New Hampshire, 565 U.S. 228, 237 (2012). However, studies of
post-conviction DNA exonerations identify mistaken eyewitness identification as a leading cause
of wrongful conviction. Emily West & Vanessa Meterko, Innocence Project: DNA Exonerations,
1989-2014: Rev. of Data and Findings from the First 25 Years, 79 Alb. L.Rev. 717, 732-34
(2015-2016) (finding eyewitness misidentification present in 72 percent of DNA exoneration
cases analyzed). Thus, while statutes and rules ordinarily govern the admissibility of evidence,
due process concerns require exclusion of “eyewitness identification obtained through police-
arranged procedures that ‘made it all but inevitable that [the witness] would identify [the
defendant].’” Perry, 565 U.S. at 238 (quoting Foster v. California, 394 U.S. 440, 443 (1969)
(alteration in original)).

To suppress eyewitness identification evidence, then, a defendant “must show that the
process was ‘both suggestive and unnecessary’ so as to give rise to a ‘substantial likelihood of
misidentification.”” United States v. Felix, No. 20-3201, 2021 WL 1102304, *3 (6th Cir. Mar.
23, 2021) (quoting Perry v. New Hampshire, 565 U.S. 228, 238-39 (2012)). Ifthe defendant
demonstrates such unnecessary suggestiveness, “a court must then consider the totality of the
circumstances surrounding the identification to evaluate its reliability.” Jd. (citing United States
v. Sullivan, 431 F.3d 976, 985 (6th Cir. 2005). Pursuant to this two-step inquiry, courts should
suppress tainted identifications where “the indicators of a witness’ ability to make an accurate
identification are outweighed by the corrupting effect of law enforcement suggestion.” Ojile v.
Smith, 779 F.App’x 288, 293 (6th Cir. 2019) (quoting Perry, 565 U.S. at 239).

The Supreme Court identified the following factors for assessing an eyewitness
identification’s reliability: (1) the witness’ opportunity to observe the perpetrator at the time of

the crime; (2) the witness’ level of attention; (3) the accuracy of the witness’ prior description;
(4) the witness’ level of certainty; and (5) the time between the crime and the identification. Jd.
at 294 (citing Manson v. Brathwaite, 432 U.S. 98, 114-16 (1977)); Neil v. Biggers, 409 U.S. 188,
199-200 (1972). “‘Although identifications arising from single-photograph displays may be
viewed in general with suspicion,’ the total circumstances may nevertheless negate the
‘corrupting effect of the suggestive identification,’ particularly where the witness knows the
defendant.” United States v. Simmons, 633 F.App’x 316, 320-21 (6th Cir. 2015) (quoting
Manson, 432 U.S. at 114, 116).

Ill, ANALYSIS

In the case at bar, the identification procedure employed was not so suggestive as to give
rise to substantial likelihood of misidentification. W.R. knew the perpetrator from their previous
incarceration, and he identified the perpetrator as “Lava” immediately after the carjacking and
before he had viewed any photographs. Importantly, W.R. summarily rejected the first
photograph shown to him and explained the difference between “Big Lava” and “Little Lava”
before ultimately identifying Eric Lang as the “Lava” present at the carjacking.

In addition, even if the single photo identification had been unduly suggestive, the totality
of the circumstances supports a finding of reliability. W.R. engaged in friendly personal
interactions with Lang in a well-lit convenient store approximately one hour before the shooting.
Lang telephoned W.R. to explain where and when to meet, and W.R. observed Lang and his
Ford Explorer at the scene before the situation became stressful. In addition, W.R. remained
certain at all times that “Lava,” now known to be Lang, set up the carjacking.

Because the Court finds neither improper suggestiveness nor unreliability here, W.R.’s

identification of Lang must not be suppressed. Lang may test the identification at trial via
traditional means designed for that purpose, including vigorous cross-examination and
appropriate jury instructions.
IV. CONCLUSION

Accordingly, Defendant Eric Lang’s Motion to Suppress Pretrial Identification (Doc. 58)
is hereby DENIED.

IT IS SO ORDERED.

 

United States District Court
